Title: From George Washington to John Hancock, 10–11 October 1777
From: Washington, George
To: Hancock, John



Sir
Camp 26 Miles from Philadelphia Octob. 10th[–11] 1777.

On Wednesday Evening, I received the honor of your Letter of the 7th with its several Inclosures.
The providing of suitable Quarters for the Troops during the Winter, demands our Attention; but I confess, it is difficult to say, where they will be. Sundry circumstances may occur in the course of the Campaign, to render any Provision, which might now be thought of altogether improper.
In respect to Genl Putnams Letter, though the Accounts transmitted by Colo. Hawks Hay indicate, that the Enemy had some attack in contemplation, yet I cannot but think, the Force the General mentions to have been at New York was greatly exaggerated. The highest number of the Reinforcements, said to have arrived, is three Thousand, and these are mentioned to be half boys—Other Reports make it much less, and some as low as five or six Hundred. However, be it what it may, It is not in my power to grant him aid. Had the Reinforcement arrived before the Troops marched from pecks Kill, so many might not have been ordered from thence—but the case was otherwise or at least, I was not apprized of their arrival, and the Detachments from thence were directed by the advice of my Genl Officers, who had under consideration, the state of the whole force at that post and its dependencies

according to General return. At the same time, I urged Genl Putnam to call in all his Out posts, and to write in pressing terms to Governor Trumbull, to assist him with some Militia. I have not heard a Single syllable more of the Troops or Fleet mentioned by Colo. Hawks Hay, except a vague report to day, that a number, supposed to be about Fifteen Hundred, had landed on this side the River at Haverstraw. If the fact is so, it is probable, they mean to pass through the Clove, and invest the Forts. I have great confidence, in the activity and bravery of Governor Clinton, and I trust, if such is their view, they will meet at least with a spirited, if not a Successful opposition. I have sent up Lt Colo. Radiere, One of the Engineers, with orders to direct such Other Works as may appear necessary.
There was a very severe Cannonade on Wednesday Night. It began about 12 OClock and continued till Yesterday morning between 7 & 8. I have not learnt the occasion, but from the direction, suppose it was at Fort Mifflin, or an Engagement between our armed Vessels and the Enemy’s Ships, which probably were making a second attempt against the Chevaux de frizes—I have determined to maintain the post at Red Bank, if it can be done, and have detached Colo. Greene there with his Regiment of Rhode Island Troops, consisting of about Two Hundred & Twelve Effective privates. I have also written to Genl Newcomb of Jersey, pressing him to give all the aid he can from the Militia.
Since my Letter of the 7th, we have been joined by more of the Virginia Militia. The whole number now in Camp amounts to about 1100. Many of their Arms are indifferent, and almost the whole are destitute of pouches and Other necessary Accoutrements.
On Sunday the Enemy evacuated Billingsport. They left all our Cannon, but burnt the platforms and Carriages.
Inclosed you will receive a Letter addressed to me by Colo. portail. Congress will judge of the Contents, and decide upon them, as they may think they merit.
The Military Chest is nearly exhausted, not having more than Ten thousand Dollars in It, and a large part of the Army is to pay for the Month of August—Besides these claims, large sums are wanted by the Quarter Master General and for other purposes. Congress I hope will order such immediate Supply to be forwarded to the pay Master Genl, as shall be in their power.
Octob. 11th: I wish to know what Stores of Lead we have and what expectations of further Supplies. I am rather uneasy on this head, as I have not been able to obtain satisfaction on some inquiries within the course of a few days.
The Cannonade mentioned above, was between our Gallies and a Detachment of the Enemy, who were attempting to throw up a Battery at

Webbs or the lowest ferry on Schuylkill. It has been repeated this morning. Their design in erecting this Battery probably is, to cover their passage to province Island, from whence, by occupying the Grounds about the Pest Houses, they may expect to annoy Fort Mifflin.
Our distress for want of Shoes & stockings is amazingly great—particularly for want of the former. On this account we have a great many Men, who cannot do duty and several detained at the Hospitals for no other cause. I must request Congress to continue their exertions to releive us, and to direct every supply of these and other necessaries to be forwarded as soon as they possibly can after they are collected. It will be proper to send ’em on, as fast as they can be procured, without waiting to make up a considerable quantity to be brought at one time.
I was this morning honored with your Favors of the 9th, and their several Inclosures. I feel in the most sensible manner, the Honourable approbation, Congress have been pleased to give of my conduct and that of the Army under my command in the Action on the 4th Instant. Nor am I less indebted to you, Sir, for the polite mode, in which you have conveyed their Sentiments. I shall communicate the Resolve upon the Subject to the Army, and hope, if a favourable Opportunity offers, under the Smiles of providence, they will merit by more substantial services the further applause of their Country.
The Resolution of the 8th for preventing Supplies and intelligence being carried to the Enemy appears to me to be a salutary One, and I hope it will be attended with the most beneficial consequences. That it may be known among the Inhabitants, who are in this Neighbourhood, and who have been guilty of such practices, I would wish to receive Several printed Copies, that they may be disturbed in proper places. I have the Honor to be with great respect Sir your Most Obedt Servt

Go: Washington


P.S. I have just now received a Line from the pay Mr Genl on the Subject of Money, which I inclose.

